Citation Nr: 0205170	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits on the basis of service connection for the 
cause of the veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.H.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to August 1968.  He also had prior service in 
the reserves.  He died in April 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board previously denied the appellant's claim in August 
1999.  She appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2000, during the pendency of the appeal to the Court, the 
appellant's representative and VA General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the joint motion.  The Court granted the joint 
motion for remand in August 2000 and returned the case to the 
Board.  Thereafter, to comply with the directives of the 
joint motion, the Board remanded the case to the RO for 
additional development, to include requesting evidence from 
the appellant, obtaining additional VA treatment records and 
scheduling the appellant for a hearing before a member of the 
Board.

The RO contacted the appellant in June 2001 and requested 
that she provide additional evidence in support of her claim.  
However, no response was received to the RO's request.  The 
veteran's medical chart from the VA medical center (VAMC) in 
Wichita, Kansas, was obtained and associated with the claims 
folder.  Finally, the appellant was afforded a Travel Board 
hearing in December 2001.  The Board notes that the 
appellant's representative was not in attendance at the 
hearing.  However, the appellant submitted a letter from her 
representative that advised that he would not attend the 
December 2001 hearing.  He advised the appellant that she 
could proceed on her own if she chose to do so.  The 
appellant, and a witness, presented testimony at the hearing.  
No request for postponement was made by the appellant or her 
representative.

The appellant and her attorney were apprised of the Court's 
August 2000 action by the Board in November 2000 and offered 
the opportunity to submit additional argument and evidence in 
support of the claim.  The appellant's attorney submitted 
additional argument in January and December 2001.  In each 
instance the attorney noted that if the "record" contained 
evidence not previously submitted to the agency of original 
jurisdiction (AOJ), the appellant waived consideration of the 
evidence by the RO.

Finally, the appellant's attorney argued that the appellant 
was entitled to accrued benefits in regard to the veteran's 
death as part of argument submitted and dated in November 
2001.  The Board notes that the issue of accrued benefits has 
not been developed and is not certified on appeal.  The issue 
is referred to the RO for such further development as may be 
necessary.



FINDINGS OF FACT

1.  The veteran served on active duty from February 1966 to 
August 1968.  He served approximately one year in the 
Republic of Vietnam from July 1967 to July 1968.  He also had 
service in the Marine Corps Reserve from June 1963 to 
February 1966, with an initial period of active duty for 
training (IADT) along with several periods of active duty for 
training (ADT) from 1963 to 1966.

2.  The cause of the veteran's death in April 1997 was listed 
on his death certificate as respiratory failure due to or as 
a consequence of adult respiratory distress syndrome with an 
unknown etiology; final autopsy results were pending.  
Chronic myelogenous leukemia on induction chemotherapy was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.

3.  An April 1997 autopsy report stated that the major 
underlying pathology for the veteran was chronic myeloid 
leukemia.  The pathologist felt that the leukemia contributed 
to the veteran's pericardial and pulmonary hemorrhage and 
probably contributed to the mucosal hemorrhage of the urinary 
bladder.  The spleen also showed evidence of involvement by 
chronic myeloid leukemia.  The report stated that the cause 
of death was attributed to cardiopulmonary failure with the 
lungs playing the major contributing role.  The report 
further stated that septal edema suggested hypotension or 
shock in the veteran.

4.  An updated death certificate, issued in December 1997, 
listed the cause of death as respiratory failure due to or as 
a consequence of adult respiratory distress syndrome due to 
or as a consequence of chronic myelogenous leukemia.

5.  At the time of the veteran's death, service connection 
was in effect for malaria, rated as noncompensably disabling.  

6.  The respiratory failure, adult respiratory distress 
syndrome, cardiopulmonary failure and chronic myelogenous 
leukemia began many years after service.  None of the 
conditions was caused or made worse by the service-connected 
malaria.

7.  The service-connected malaria did not substantially or 
materially contribute to the veteran's death.

8.  The veteran's death was not caused by or otherwise 
related to any VA hospitalization, surgical or medical 
treatment.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2001).

2.  The veteran's death was not due to VA hospital care, or 
medical or surgical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  General Evidence

The veteran served in the Marine Corps Reserve from June 1963 
to February 1966.  He then had active service in the Marine 
Corps from February 1966 to August 1968.  A review of his 
service medical records (SMRs) for the period from April 1963 
to August 1968 is negative for any diagnosis of or treatment 
for leukemia.  The SMRs do reflect treatment for malaria and 
pneumonia in April and May 1968.  The veteran was discharged 
from the hospital in May 1968 and returned to full duty.  An 
August 1968 separation physical examination reported a high 
frequency hearing loss in the left ear as the only 
abnormality.  There were several scars noted but these were 
reported on earlier physicals, prior to the veteran's period 
of active duty.

The veteran was hospitalized at a VA facility in January 
1969.  He was treated for malaria.  A discharge summary for 
that period of hospitalization noted that he was discharged 
as asymptomatic after five days of treatment.

Concurrent with the above hospitalization, the veteran 
submitted a claim for disability compensation benefits in 
January 1969.  He was granted service connection for malaria 
in February 1969.  He was assigned a noncompensable rating 
from the date of discharge in August 1968 to January 2, 1969, 
when a 10 percent rating was made effective.  A residual 
noncompensable rating was assigned as of January 3, 1970.  

Associated with the claims folder is an examination report 
from J. Cappelletti, M.D., dated in September 1970.  Dr. 
Cappelletti noted that the veteran was treated in service and 
in January 1969 for symptoms of malaria.  The veteran alleged 
continued attacks of malaria over the previous two years, 
characterized by chills, fever, vomiting, diarrhea, and 
weakness.  The report noted that the veteran had gained 
approximately 25 pounds since his discharge from service.  No 
diagnosis was provided although Dr. Cappelletti noted that 
the veteran was reassured about his condition.  A 
prescription for Donnatal was provided and the veteran 
advised to remain on a relatively bland diet.

In a rating decision dated in September 1970, the RO adjusted 
the veteran's disability rating.  It was determined that he 
was entitled to a 10 percent rating from the date after his 
discharge from service until August 6, 1971, when a residual 
noncompensable rating would become effective.

The veteran submitted an informal claim for entitlement to 
service connection for nervousness in April 1988.  The RO 
attempted to schedule an examination for the veteran in 
conjunction with his claim.  The veteran failed to report for 
the examination.  He was notified in October 1988 that his 
claim was denied for failure to report for the examination.

In February 1997 the veteran submitted a claim for service 
connection for leukemia due to his exposure to herbicides.  
He advised that all treatment records were at the Wichita, 
Kansas, VA medical center (VAMC) and requested expeditious 
handling of his claim because of his illness.  The veteran 
also submitted a copy of his marriage license as proof of his 
marriage to the appellant in March 1994.

In April 1997 the appellant submitted an informal claim for 
accrued benefits and DIC.  The appellant stated that she was 
not seeking death pension benefits.  She provided a copy of 
the veteran's death certificate.  The certificate reported 
that the veteran died in April 1997 at the VAMC in Wichita.  
The cause of death was listed as respiratory failure due to 
or as a consequence of adult respiratory distress syndrome 
with an unknown etiology.  Final autopsy results were 
pending.  Chronic myelogenous leukemia (CML) on induction 
chemotherapy was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

The RO wrote to the appellant and requested that she provide 
evidence of the termination of the veteran's marriage prior 
to his marriage to the appellant.  The appellant submitted 
the requested evidence in July 1997.  She also submitted a 
formal claim for DIC.  In addition to the above, the 
appellant submitted a copy of the June 1997 VA autopsy 
report.

The autopsy was conducted in April 1997.  The report noted 
that the veteran carried a diagnosis of CML.  The report 
contained detailed findings regarding the different bodily 
systems that were examined.  The examiner provided the 
following comment:

The major underlying pathology in this 
patient is chronic myeloid leukemia.  I 
feel the leukemia contributed to the 
patient's pericardial and pulmonary 
hemorrhage and probably contributed to 
the mucosal hemorrhage of the urinary 
bladder.  The enlarged spleen (1025 gm) 
showed involvement by chronic myeloid 
leukemia and evidence of extra medullary 
hematopoieses.  The cause of death is 
attributed to cardiopulmonary failure 
with the lungs playing the major 
contributing role.  The septal edema 
suggests hypotension or shock in this 
patient.

VA Autopsy Protocol, dated in June 1997, p. 5.

The appellant's claim for DIC was denied in July 1997.  She 
was informed of that action in August 1997.

Associated with the claims folder is a letter from a United 
States Congressman, dated in July 1997.  The Congressman 
wrote to inquire about the appellant's claim.  A letter from 
the appellant and VA treatment records and discharge 
summaries for the period from January 1997 to June 1997 were 
also forwarded.

The appellant's letter reported that the veteran was first 
diagnosed with, and treated for leukemia on January 31, 1997.  
She said that she and her husband were first told that it was 
acute leukemia and then told that the disease was CML with 
chemotherapy and a bone marrow transplant (BMT) as the 
appropriate course of treatment.  She noted that his VA 
physicians asked the veteran if he had a history of cancer in 
his family and he did not.  The veteran was also asked if he 
had worked around herbicides.  He had not, but had served in 
Vietnam for approximately one year.  She stated that a VA 
physician told them that the veteran's leukemia was due to 
his exposure to herbicides in Vietnam and was entering this 
conclusion in the veteran's medical chart.  The appellant 
also related a discussion with another VA physician regarding 
the specifics regarding the diagnosis of the veteran's 
disease.  Initially the disease was believed to be CML but 
that the results of a bone marrow biopsy were negative for 
what is known as the Philadelphia chromosome.  The VA 
physician told them this meant that the leukemia might be 
chronic myelomonocytic leukemia (CMML).  She said this latter 
diagnosis was confirmed in March 1997 and a course of 
chemotherapy was to be given and another bone marrow biopsy 
was required.  She said that they questioned the need for 
another bone marrow biopsy and questioned which drugs would 
be used for the chemotherapy.  Finally, she stated that she 
wanted the veteran's leukemia to be added to the list of 
diseases related to exposure to dioxin and be granted service 
connection for the veteran's death.

(The Board will discuss the VA records submitted by the 
appellant and the VA records obtained from the Wichita VAMC 
at a later point in order to provide a coherent recitation of 
the factual information.)

The appellant submitted a notice of disagreement (NOD) with 
the July 1997 rating decision.  She stated that she disagreed 
with the decision to not grant service connection for the 
cause of death.  She repeated her assertion that the 
veteran's leukemia was caused by his exposure to herbicides 
in Vietnam, specifically Agent Orange.  The appellant also 
stated that she was seeking benefits for the veteran's cause 
of death under 38 U.S.C.A. § 1151.  She contended that the 
veteran's leukemia was not diagnosed in a timely manner.  She 
also stated that the leukemia was misdiagnosed and she 
questioned whether he was given proper treatment.

The appellant requested a copy of the veteran's claims 
folder.  A copy of the claims folder was provided to the 
appellant in September 1997.

The appellant's claim for benefits under 38 U.S.C.A. § 1151 
was denied by the RO in September 1997.  The RO noted that 
there was no evidence to show an untimely diagnosis or 
treatment or misdiagnosis of the disease in the VA records.  
Further, the decision advised that, in the absence of medical 
evidence or opinion to support the appellant's contentions of 
misdiagnosis and untimely treatment, service connection could 
not be granted.

In her substantive appeal, received in September 1997, the 
appellant repeated her assertions that the veteran's disease 
was due to his exposure to Agent Orange and that his disease 
was misdiagnosed, which resulted in his being given the wrong 
chemotherapy.  She also said that the death certificate had 
the wrong type of leukemia listed.

The appellant testified at a hearing at the RO in October 
1997.  She stated her contention that, if the veteran had 
received a proper diagnosis, he would have been given proper 
medical treatment and lived longer.  Her representative 
acknowledged that leukemia was not one of the presumptive 
diseases associated with exposure to herbicides, to include 
Agent Orange, for VA benefit purposes.  However, based on 
independent research the appellant argued that the leukemia 
should be accepted as one of the presumptive diseases.  The 
appellant acknowledged that all of the veteran's treatment 
for his leukemia was received at the VAMC in Wichita and that 
the records were included in the claims folder.  She said 
that she had been contacted by the VA physician that 
originally signed the veteran's death certificate and was 
informed that the death certificate needed to be changed to 
reflect that leukemia was the cause of death.  No change had 
been made as of the date of the hearing.  The appellant 
testified about the veteran's treatment from January 31, 
1997, to February 6, 1997.  She said the veteran had a bone 
marrow biopsy (BMB) on January 31.  She said they were 
originally told that the veteran's diagnosis was acute 
leukemia.  Later, this was changed to CML.  She said that he 
had a second BMB performed on February 6, 1997.  He was 
discharged from the hospital that same day.  She said no 
specific therapy was started for the veteran's leukemia at 
that time.

After his discharge he continued to see a VA specialist, Dr. 
C., on a weekly basis.  The appellant testified that they 
were informed by Dr. C. on March 12, 1997, that the BMB was 
negative for the Philadelphia chromosome.  She said Dr. C. 
ruled out CML as the type of leukemia.  Dr. C. told them at a 
March 19 appointment that the diagnosis was CMML.  The 
appellant testified about her research on the various 
treatment protocols for leukemia.  She said that a bone 
marrow transplant is used for CML.  The veteran was not able 
to receive that treatment at the time because he had to have 
stopped smoking. (Transcript p. 7).  She said that treatment 
for CMML consisted of chemotherapy.  Chemotherapy was not 
started immediately because the veteran required a dental 
evaluation.  She said the veteran was also taken off his 
medication, Hydrea, at that time.  She said the veteran felt 
better when he was taking the Hydrea.  The appellant said 
that Dr. C. also wanted to do another BMB on March 19 but did 
not explain why.  She said that, after the March 19 
appointment, the veteran felt that the VA doctors did not 
know what he had for a disease.  No special treatment was 
started at that point. 

The appellant further testified that she brought the veteran 
back to the VAMC on March 21, 1997, because he was feeling 
bad, and could barely walk.  He was evaluated and then 
admitted.  He was later moved to the intensive care unit 
(ICU) when she was at home.  The appellant noted that the 
veteran was not on chemotherapy at that time.  He had refused 
chemotherapy on March 19 because he felt the drugs were very 
strong and was not ready to submit to that treatment.  
(Transcript p. 13).  When the appellant was asked which type 
of leukemia caused the veteran's death, she replied she was 
told that it was CML.  She said that the proper treatment for 
CML was a bone marrow transplant.  She further opined that if 
VA had proceeded with that treatment, or had made the right 
diagnosis sooner with the proper treatment, it would have 
possibly prolonged the veteran's life.  The appellant further 
testified regarding the veteran's original period of 
hospitalization in February 1997.  She said a VA doctor came 
into the room and questioned the veteran about a family 
history of cancer and whether the veteran had been exposed to 
pesticides of herbicides.  The veteran did not have a family 
history of cancer but informed the doctor of his service in 
Vietnam.  The appellant said the VA doctor was going to write 
down Agent Orange exposure in the veteran's chart.  She said 
that all of the VA doctors on the veteran's treatment team 
felt that his leukemia was due to exposure to Agent Orange.  
(Transcript p. 16).  

The appellant submitted a number of items in support of her 
claim in December 1997.  One item was an updated copy of the 
death certificate.  The amended death certificate was issued 
in December 1997.  It still listed respiratory failure as the 
immediate cause, due to or as a consequence of adult 
respiratory distress syndrome.  However, CML was also listed 
as a cause, after adult respiratory distress syndrome.  VA 
treatment and hospital records were also submitted.  She 
included an extract of medical literature, which discussed 
what CML is, how it is diagnosed and how it is treated.  
Additionally, the appellant included the text of remarks 
given by President Clinton in May 1996 as he announced the 
updated findings from the National Academy of Sciences review 
of health effects of herbicides used in Vietnam.  She 
included extracts from the published results of a 1996 study 
that specifically addressed leukemia.  

Associated with the claims folder is another inquiry from the 
appellant's Congressman, dated in December 1997.  The RO 
responded that same month.  The Congressman was advised that 
the appellant's claims were denied because the service 
records and VA medical records did not show that leukemia was 
due to the veteran's period of service.  As far as VA medical 
care, the response stated that the evidence did not show that 
the veteran's death was due to misdiagnosis or untimely 
treatment.  Rather, his death was due to the normal 
progression of his disease.  The response also noted that no 
positive association had been established between exposure to 
Agent Orange and leukemia; therefore, the disease was not 
included in the list of conditions presumed to be service 
connected.

In January 1998, the RO requested that the Chief of Staff 
from the Wichita VAMC investigate the appellant's allegations 
regarding the veteran's misdiagnosis and untimely treatment.  
The claims folder was forwarded for review and special 
attention was invited to the appellant's October 1997 
testimony.

A response from the VAMC was received in March 1998.  The 
Chief of Staff stated that the veteran was neither 
misdiagnosed nor improperly treated.  Included with the Chief 
of Staff's statement were two supplemental reviews.  The 
first was from a quality management (QM) specialist nurse, 
dated in January 1998.  The QM specialist noted that two BMBs 
were obtained, one in January and one in February 1997, 
respectively.  She noted that the February 6, 1997, discharge 
summary noted that the examined cells were consistent with 
CML.  The summary noted that the biopsies were obtained to 
first look for the presence of the Philadelphia chromosome 
which would confirm a diagnosis of CML; and secondly to 
obtain cells for a possible bone marrow match as a future 
course of treatment.  The QM specialist reviewed Dr. C's 
notes from February 6 to March 19, 1997.  It was noted that 
the second biopsy did not note the presence of the 
Philadelphia chromosome.  Additional comments were made based 
on medical record entries.  One of the specialist's 
conclusions was that the veteran appeared to have received 
appropriate medical diagnosis and treatment.  

The second supplemental review was from Dr. C., and dated in 
February 1998.  Dr. C. stated that the veteran was found to 
have a bone marrow malignancy.  The veteran was seen in 
February 1997.  He was given blood transfusions and started 
on Hydroxyurea (Hydrea).  A BMB was done because it was felt 
that the veteran's disease was consistent with CML.  The 
results of the BMB were consistent with CMML, which Dr. C. 
described as an incurable pre-leukemic condition.  He noted 
that the veteran was treated until March 19, 1997, when it 
was noted that his disease had progressed.  He was referred 
for evaluation prior to chemotherapy and placement for a 
Hickman catheter.  The veteran was subsequently admitted to 
the VAMC on March 22, 1997.  He was started on an acute 
leukemia-type regimen with Daunomycin and Cytarabine (ARA-C), 
but his condition continued to deteriorate and he suffered 
respiratory failure.  He stated that the adverse event (death 
of the veteran) was not preventable and there were no errors 
that led to the adverse event.  He said that the root cause 
of the veteran's death was the veteran's leukemia.  

Associated with the claims folder is a Report of Contact 
(ROC) with the appellant, dated in June 1998.  The ROC noted 
that the appellant did not want her case transferred to the 
Board at that point as she intended to present additional 
medical evidence about the misdiagnosis of the veteran's 
disease and the length of time to development his type of 
leukemia.

The appellant submitted a letter in support of her claim in 
June 1998.  She included several attachments, which were 
essentially duplicative of items previously submitted.  In 
her letter the appellant said she questioned whether chronic 
myeloid leukemia was the same as chronic myelogenous 
leukemia, which was listed on the death certificate.  She 
said that Dr. C. told her and the veteran that treatment for 
the leukemia was Hydroxyurea, which seemed to help the 
veteran.  She added that Dr. C. asked the veteran to stop 
taking the Hydroxyurea, which was prescribed to treat CML.  
The appellant said that Dr. C. ruled out CML and said that 
the veteran had CMML, despite the entry on the death 
certificate.  She felt that the misdiagnosis of the veteran's 
leukemia was inaccurate due to human error and inaccurate 
test results.  She again questioned Dr. C's diagnosis of CMML 
and a request for a third BMB.  The appellant stated that the 
veteran's health deteriorated after he discontinued taking 
the Hydroxyurea.  She concluded by saying that she felt a 
wrong diagnosis was made and this resulted in the wrong 
treatment being given.  This, in turn, lead to her husband's 
death when a proper diagnosis and proper treatment could have 
kept him alive longer.

The appellant's case was certified on appeal to the Board in 
July 1998.  The Board reviewed the case and determined that a 
Veterans Health Administration (VHA) opinion would be 
beneficial in helping to decide the case.  An opinion was 
requested in March 1999 to address whether VA treatment 
hastened, aided, lent assistance to, or caused the veteran's 
death.  The appellant and her representative were advised of 
this action that same month.

An opinion was received in March 1999 from the Chief of Staff 
at the VAMC in Tampa, Florida.  The physician noted that he 
had reviewed the claims folder.  He noted that the reference 
to induction chemotherapy on the death certificate referred 
only to a re-initiation of chemotherapy that had been 
temporarily discontinued as part of a plan to refer the 
veteran to a cancer center for an experimental protocol.  He 
noted that Hydrea was discontinued on March 12, 1997, in 
preparation for participation in the protocol, but was 
restarted on March 23, 1997, after the veteran's condition 
deteriorated.  The physician noted that the veteran did not 
respond to his treatment and died in April 1997.  The 
physician opined that the veteran died as a result of his 
neoplastic disease.

The appellant and her representative were advised of the 
results of the VHA opinion in May 1999 and provided an 
opportunity to comment or submit additional evidence.  The 
appellant's representative submitted a signed statement in 
May 1999 indicating that they had no further evidence or 
argument to submit.

As noted in the Introduction, the Board denied the 
appellant's claims in August 1999.  Associated with the 
claims folder is a Report of Contact, dated in September 
1999.  The ROC memorialized a conversation between a staff 
member working for the aforementioned Congressman in Wichita 
and a VA employee at the Wichita RO adjudication division.  
The ROC noted that the Board had denied the appellant's 
claim.  The appellant's options were detailed as to 
submitting a motion for reconsideration or submitting an 
appeal to the Court.  The ROC also noted that the appellant 
could reopen her claim by furnishing medical evidence not 
previously considered that would tend to show that the 
veteran's death was related to service or that there was a 
lack of proper care at the VA facility.

A copy of the veteran's medical chart from VAMC Wichita was 
provided to the appellant in March 2000.

The appellant appealed the Board's decision to the Court.  In 
May 2000 her attorney requested a copy of the veteran's 
claims folder.  The claims folder was forwarded to the RO to 
comply with the request.

As noted in the Introduction, the Court vacated the Board's 
decision in August 2000 by granting a joint motion for 
remand.  The joint motion noted that the appellant had not 
been afforded a Travel Board hearing as requested.  The 
motion also argued that the appellant had not been informed 
of the evidence to well ground her claim and that VA had not 
complied with a provision found at 38 U.S.C.A. § 5103(a) 
(West 1991) to inform the appellant of the evidence necessary 
to complete her application for benefits.  The motion said VA 
was notified at the October 1997 hearing that a VA doctor had 
stated that the veteran's leukemia was due to exposure to 
Agent Orange.  Therefore, the hearing officer had a duty to 
inform the appellant that the information from the VA doctor 
may be sufficient to well ground her claim.

Upon receiving the Court's order, the Board notified the 
appellant and her attorney that they had 90 days to submit 
any additional argument or evidence in support of her claim.  
The appellant's attorney submitted additional argument in 
January 2001.  He argued for the case to be remanded to the 
RO to comply with the joint motion.  Further, he noted that 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at Chapter 51 of United States Code), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) had become law during the 
pendency of the appeal, and this also was grounds for a 
remand in order to comply with the duty to assist provisions 
of the new law.

The Board remanded the case in April 2001.  The remand 
directed that the appellant be afforded an opportunity to be 
scheduled for a Travel Board hearing.  The remand also noted 
the appellant's assertion that a VA physician, Dr. G, had 
said that the veteran's leukemia was due to exposure to Agent 
Orange.  The RO was to request that the appellant provide any 
medical statements in her possession by Dr. G., and to obtain 
all records of treatment from VAMC Wichita not previously 
obtained.

The RO contacted the appellant and her attorney in a letter 
dated June 21, 2001.  The letter noted the appellant's 
October 1997 testimony and requested that she provide any 
statements in her possession from Dr. G.  She was also 
requested to inform the RO if she did not possess any 
statements.  The appellant was also advised to tell the RO if 
she had any additional evidence that she felt would help to 
substantiate her claim.  She was informed that the RO was 
going to obtain complete treatment records from VAMC Wichita.  
Finally, the appellant was informed that she would be 
scheduled for her requested hearing.  The letter further 
advised that any evidence should be submitted as soon as 
possible, preferably within 60 days.  The letter stated that 
the evidence must be received within one year from the date 
of the letter; otherwise benefits might not be paid prior to 
the date of receipt of the evidence.

Associated with the claims folder is a copy of a letter from 
the appellant to the President, dated in July 2001.  In her 
letter the appellant argued that service connection should be 
granted for Vietnam veterans that get leukemia.  Associated 
with her letter is a response from the center director at the 
VA Medical and Regional Office Center, dated in October 2001.  
The letter informed the appellant that it was a response to 
her letter to the President.  The appellant was informed that 
she was placed on the docket for her hearing and that the RO 
was obtaining the evidence outlined by the Board.

The appellant was issued a supplemental statement of the case 
(SSOC) in October 2001.  The SSOC noted that the appellant 
had not responded to the RO's June 2001 letter seeking 
evidence from her, especially any statements from Dr. G.  She 
was informed that additional records had been obtained from 
VAMC Wichita, but that the evidence did not support a change 
in the denial of benefits.

The appellant was notified on October 25, 2001, of her 
hearing before a member of the Board.  The hearing was 
scheduled for December 7, 2001, and to be held at the RO.  A 
second letter was sent in November 2001 to remind the 
appellant of the hearing date.

The appellant and J.H. presented testimony at a Travel Board 
hearing convened at the RO on December 7, 2001.  The 
appellant's attorney was not present at the hearing.  At the 
outset, the appellant provided a letter from her attorney, 
dated in November 2001, wherein he advised that he would not 
appear at the hearing because of a schedule conflict with 
another case that required him to appear before a court.  He 
told the appellant that, in his opinion, there was no purpose 
to be served by her having the hearing.  He also stated that, 
if she wanted to testify regarding the information provided 
to her by a VA physician concerning the veteran's cause of 
death, she was free to do so.  The letter advised that VA had 
an obligation to tell her of the evidence necessary to grant 
the benefits she wanted.  Further, the letter advised that VA 
had a legal obligation to give her up to one year to submit 
such evidence and that VA had failed to do either.  He also 
told the appellant that he did not believe that the current 
state of the record justified an award of benefits.  He 
repeated his assertion that the law required VA to tell her 
of the evidence required to substantiate her claim and to 
give her up to one year to present the evidence.  The 
attorney's absence was confirmed by the undersigned Board 
member by a call to his office.  A member of the attorney's 
staff stated that he was in Washington, D.C. on another 
matter and would not appear at the hearing.  The appellant 
had no objection to going on with the hearing.  No request 
for postponement was made.

The appellant testified that she felt the veteran's medical 
records showed that he complained of his legs feeling like 
rubber in service and that he complained of the same thing at 
the time he was diagnosed with leukemia.  She testified as to 
her awareness of the different diseases that have been shown 
as linked to exposure to Agent Orange, including certain 
respiratory problems, and that the veteran died of 
respiratory failure.  She testified about how she had to give 
consent for a procedure to drain fluid away from the 
veteran's heart.  She said the second time this was done did 
not go well.  She said that VA ruptured the veteran's heart 
and his left lung collapsed.  The appellant testified 
regarding the different diagnoses of CML and CMML and how Dr. 
C. took the veteran off of his Hydrea medication even though 
the veteran felt better when he was taking it.  The appellant 
also testified that she was told by one of the VA doctors 
that the veteran did not just have leukemia but had a number 
of cancers in his body.  (Transcript p. 8.).  The appellant 
and J.H. also testified that Dr. G., another VA physician 
wrote down in the bedside chart that the veteran's leukemia 
was due to exposure to Agent Orange.  J.H. said that the 
veteran had prostate problems.  The appellant testified that 
he had "all the symptoms of prostate cancer" and that he 
was passing blood through his urine.  The appellant 
acknowledged that there was no diagnosis of prostate cancer.  
J.H. recounted how the veteran had told her that, since his 
return from Vietnam, that his legs always felt like rubber 
and that he tried to work out and stay in shape to stay 
healthy.  The appellant said that the autopsy included a 
third BMB that indicated that the veteran's leukemia was CML 
and not CMML.  She opined that if he had continued with his 
Hydrea medication the veteran could have lived another 10 or 
15 years.  The appellant repeated her assertion that a VA 
physician had told them that the veteran had other cancers.  
She said she had never learned what cancers.  She had asked 
for a copy of the Board's consultant report and a copy of the 
veteran's "bed charts" but had never received either.  
(Transcript p. 12).  The appellant further testified 
regarding the treatment for the fluid around the veteran's 
heart and her opinion that his urine looked as if there was 
metal in it.  The appellant provided copies of artwork drawn 
by the veteran and of a letter from her that were previously 
associated with the claims folder.  She also provided a copy 
of a VA prescription form that was previously submitted.  The 
appellant was provided with a copy of the March 1999 VHA 
opinion.

The appellant also provided a copy of the letter from her 
attorney that was noted above.  The letter included 
additional written argument in support of the appellant's 
claim.  The attorney argued that VA had never informed the 
appellant of the evidence required to substantiate her claims 
and had never given her one year to provide such evidence.  
Further, VA had never met its obligation to assist the 
appellant by obtaining a medical opinion regarding the claim 
for direct service connection for exposure to Agent Orange or 
regarding VA medical treatment in relationship to the 
veteran's cause of death.  He said that VA had never informed 
the appellant with specificity as to the evidence required to 
substantiate her claim.  In the event the Board did not grant 
the benefits sought on appeal, the attorney argued that the 
case must be remanded to the RO for compliance with the VCAA.  

The appellant's attorney submitted additional copies of the 
above argument that were received at the Board in December 
2001.

B.  Medical Evidence

The medical evidence in this case related to the diagnosis 
and treatment of the veteran's leukemia consists entirely of 
VA medical records, to include the veteran's hospital records 
from the VAMC in Wichita.  Further, all treatment was 
provided between January 31, 1997, and the date of the 
veteran's death in April 1997.  The Board notes that medical 
evidence in the claims folder has been provided to the 
appellant on several occasions, to include as late as May 
2000 when complete copies of the claims folder were provided.  
Further, a copy of the medical records from the VAMC were 
provided in March 2000.

At the outset, the veteran was hospitalized at the VAMC in 
January 1969 for treatment of his malaria.  The other medical 
evidence of record prior to 1997 consists of a September 1970 
examination report from a J. Cappelletti, M.D.  The report 
listed complaints of residuals of malaria and attacks of 
abdominal pain, usually after eating.  The physical 
examination was essentially negative.  The report provided no 
specific diagnosis and noted that the patient was reassured 
at the end of the examination.

The later VA records show that the veteran was seen in acute 
care at the VAMC on January 31, 1997, with a number of 
complaints, primarily weakness and tiredness.  Laboratory 
studies were done which revealed a high white blood cell 
count.  The veteran was admitted for further study and 
treatment.  The initial assessment, as recorded on a January 
31 history and physical examination report, was severe 
leukocytosis, probably secondary to underlying leukemia, 
anemia, probably secondary to underlying leukemic process and 
generalized weakness secondary to anemia.  A bone marrow 
aspiration in preparation for a BMB, and blood transfusions 
were done as initial treatment steps.  A form used to obtain 
information on admission, Interdisciplinary Initial 
Assessment and Data Base, was completed on January 31.  The 
form was comprehensive in its questions and addressed all 
body systems.  In one question, the veteran indicated that he 
had prostate problems.  There was no further discussion of 
this answer on the form, or in the hospital records.

The medical chart contains the consent form for the bone 
marrow aspiration on January 31.  The purpose was noted to 
draw bone marrow for diagnosis.  The pathology report with 
the results of the BMB, confirmed by a second opinion, was 
provided on February 5.  The report said that the findings 
supported chronic myelogenous (granulocytic) leukemia.  The 
report noted that the clinical diagnosis at the time of the 
aspiration in January 1997 was acute leukemia.  

The veteran was initially evaluated by Dr. C., a non-VA 
oncologist affiliated with the VAMC, on February 5.  Dr. C. 
ordered a second BMB for cytogenetic testing for the 
Philadelphia chromosome.  He noted that the current findings 
were consistent with CML.  A second bone marrow sample was 
obtained on February 6, and submitted for testing.

The veteran was discharged on February 6, to be followed by 
Dr. C. as an outpatient.  A patient education record 
indicates that the veteran was instructed on CML and 
chemotherapy on the date of discharge.  The discharge summary 
noted that the veteran felt better after his transfusions.  
He was able to ambulate in the hospital and got around well.  
The summary also noted that Dr. C. talked with the veteran at 
length about finding a treatment and bone marrow donor for a 
future bone marrow transplant. 

An outpatient treatment entry from Dr. C., dated February 12, 
noted that the veteran had probable CML, pending cytogenetic 
tests.  The veteran was noted to feel well but had not 
started on Hydrea, as the veteran was concerned about side 
effects.  The veteran was seen again by Dr. C. on February 
19.  He was reported to feel well and was started on Hydrea, 
500 milligrams (mg) per day.  The veteran was infused with 
packed red blood cells (PRBCs) on February 20.  He was seen 
as an outpatient again on February 26, complaining of 
diarrhea of a couple of days, and fatigue.  The results of 
the cytogenetic testing of the February 6 BMB were received 
on March 4.  The results indicated that the Philadelphia 
chromosome was not present in the veteran's bone marrow.  Dr. 
C. saw the veteran on March 5 and noted that he was 
tolerating the Hydrea well.  The dosage was increased to 500 
mg twice a day.  

An entry dated on March 11 noted that the veteran might be 
eligible for "protocol MD Anderson (MD Anderson Cancer 
Center, Houston, Texas) 95-033."  The entry reported that 
several items were required in order to register.  The first 
was that the veteran had to be off of his Hydrea for two 
weeks and would need a BMB as soon as possible with 
cytogenetics two weeks prior to registering.  Several 
additional items were noted to include placement of a central 
line catheter.  Dr. C. saw the veteran on March 12.  He noted 
that the veteran reported feeling fatigued.  The assessment 
was CMML.  The veteran's Hydrea was to be discontinued for 
two weeks.

The veteran was seen again by Dr. C. on March 19.  The 
veteran reported feeling well.  He had had a febrile reaction 
to his last blood transfusion but no fever since then.  Dr. 
C. noted that the veteran had poor dentition and that a 
dental consultation was required prior to commencing 
chemotherapy.  Dr. C. prepared a surgical consultation that 
same day requesting placement of a Hickman Catheter (to allow 
for administration of chemotherapy).  He also prepared a 
dental consultation.  The veteran was scheduled to receive 
another blood transfusion on March 21.  The dental consult 
and an outpatient entry both noted that the veteran declined 
a dental evaluation on March 20 and would notify the clinic 
when he wanted to return for the evaluation.  A final 
outpatient entry, dated March 21, noted that the veteran did 
not report for his transfusion.  Attempts to contact him were 
unsuccessful and he was expected at his next appointment on 
March 26.

The veteran was then admitted to the VAMC on March 22.  The 
initial history and physical examination noted that he 
presented with complaints of weakness and shortness of breath 
with pleuritic chest discomfort.  The veteran was noted to be 
off of medications in anticipation of participation in a 
specific treatment protocol.  The initial assessment was of 
right lower lobe infiltrate, CML, anemia secondary to 
leukemia, pleuritic chest pain likely secondary to the 
infiltrate that could be pneumonia versus leukemic, mild 
hyponatremia, and hypoxia.

A doctor's progress note from March 22 noted that several 
actions were ordered to include restarting Hydrea, 1000 mg, 
every eight hours.  The veteran's condition deteriorated such 
that he was transferred to the intensive care unit.  A review 
of the discharge summary for this period of hospitalization 
shows that the veteran was given intensive treatment 
throughout his period of hospitalization as multiple medical 
problems were confronted as a result of the veteran's 
leukemia.  Dr. C. evaluated the veteran on March 24.  He 
identified the veteran's disease as CMML but noted that the 
veteran's bone marrow was consistent with CML except that 
there was no Philadelphia chromosome.  Dr. C. noted that the 
veteran had cardiomegaly and pulmonary infiltrate, and 
effusion.  He recommended that the veteran be given ARA-C and 
Daunomycin.  A catheter was placed that same day and the 
recommended drugs started on March 25.  The veteran continued 
to experience increasing respiratory difficulties and was 
intubated on March 25.  A bronchoscopy with broncho-alveolar 
lavage was also performed on March 25.  Chest x-rays and 
computerized tomography (CT) studies of the chest documented 
marked to moderate degree of pericardial effusion.  
Pericardiocentesis was performed, with proper authorization, 
on March 26.  Subsequent chest x-rays did not show any 
evidence of a collapsed lung and there was no indication of 
any type of heart damage.  A second bronchoscopy was to be 
attempted but was not done due to pulmonary hemorrhaging.  As 
the summary indicates, despite continued efforts by the 
medical personnel, the veteran's condition continued to 
decline and he died April [redacted], 1997.

In February 1998, Dr. C. submitted a "note" regarding the 
treatment provided to the veteran and requested that it be 
included in his VAMC medical chart.  It was noted that, when 
the veteran was seen by Dr. C. it was initially thought that 
the veteran had CML because of splenomegaly, anemia, 
thrombocytopenia, and leukocytosis.  A BMB was pending at the 
time.  Dr. C. said that he had wanted to start the veteran on 
Hydroxyurea but the veteran was hesitant because of side 
effects.  Hydrea was started on February 19.  Dr. C. reported 
that the veteran was seen on March 5 and his Hydrea was 
increased to 1000 mg.  The veteran was considered for the MD 
Anderson protocol but would have to be off the Hydrea for two 
weeks so this was discontinued (on March 12).  Dr. C. noted 
that the veteran was given three units of PRBCs on March 12.  
He was also noted to have a pre-leukemic condition rather 
than CML because the Philadelphia chromosome was absent.  He 
noted the final outpatient visit on March 19 and his 
consultation in the hospital on March 24 with the subsequent 
initiation of chemotherapy.

Finally, Dr. C. entered a note in the chart in July 2000 
wherein he stated that he treated the veteran several years 
earlier.  Initially the veteran had a bone marrow that showed 
a blood dyscrasia compatible with CML.  He was started on 
Hydroxyurea for this.  Subsequently a bone marrow examination 
showed abnormal cytogenetics but no Philadelphia chromosome.  
This ruled out a diagnosis of CML.  He said the veteran had a 
myelodysplastic syndrome, CMML.  He noted that the veteran 
was later hospitalized with a probable evolution of the 
disease to acute myelogenous leukemia.  The veteran received 
standard induction chemotherapy but died soon after the 
treatment was started.


II.  Analysis

A.  Service Connection on a Direct Basis

The appellant asserts that the veteran's chronic myelogenous 
leukemia was the result of his exposure to herbicides in 
Vietnam.  Therefore, she maintains that she is entitled to 
DIC benefits as a result.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2001).   A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2001).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2001).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
certain chronic diseases, including leukemia, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not shown, 
service connection may still be established on the basis of 
38 C.F.R. §3.303(b) (2001) if a disease or injury is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates a present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's SMRs are negative for any treatment or 
diagnosis of leukemia.  This includes the periods of the 
veteran's reserve service and his active duty service.  The 
VA treatment records from 1969 to 1992 are also negative for 
any treatment or diagnosis of leukemia.  There is no 
indication of the disease until its diagnosis in January 
1997.

Upon review of the record there is no evidence to provide a 
nexus between the veteran's leukemia and any incident of 
service to establish entitlement to service connection on a 
direct basis.  Moreover, there is no evidence to show that 
the veteran's leukemia was manifest to a compensable level 
within one year after service so as to satisfy the 
requirements for service connection on a presumptive basis 
under 38 C.F.R. §§ 3.307(a)(1), 3.309(a) (2001).  The disease 
was initially diagnosed approximately 28 years after service.  
Finally, there is no evidence to establish that the veteran's 
service-connected malaria either caused or aggravated the 
veteran's leukemia.  

B.  Service Connection due to exposure to Herbicides

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met.  See 
38 C.F.R. § 3.309(e) (2001).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2001); 
66 Fed. Reg. 23,166-23,169 (May 8, 2001).  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest 
to a degree of 10 percent within one year after the last date 
on which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. 
§ 1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2000.  
Leukemia, not characterized by any specific type, such as 
acute, CML, CMML, is not one of the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the disease.  In fact, as in the 1998 update, 
leukemia was placed in the category where there was 
inadequate/insufficient evidence to determine whether an 
association exists (between herbicide exposure and the 
respective disease).  This category means that "the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association."  See 64 Fed. Reg. 
59,233.

The appellant has argued that leukemia should be one of the 
diseases linked to exposure to herbicides in Vietnam, 
specifically exposure to Agent Orange.  She, and her witness 
at the December 2001 hearing, stated that VA doctors told her 
that her husband's leukemia was the result of such exposure.  
They also said that this was written in the veteran's chart 
at the VAMC.  

Despite the appellant's belief that leukemia should be one of 
the presumptive diseases, the Board cannot make such a 
finding on its own.  It is bound by the statutory and 
regulatory provisions that govern the determinations 
regarding such presumptions.  The current state of the 
scientific evidence, and the statutory and regulatory 
provisions governing these presumptive diseases, prohibit the 
Board from granting service connection on such a basis.

In regard to the appellant's assertions that she was told 
that the veteran's leukemia was the result of exposure to 
Agent Orange, she has provided no objective evidence to 
support her assertions.

She testified in October 1997 regarding this allegation.  She 
identified a specific VA doctor.  Her attorney used this 
allegation and identification as a part of the basis for a 
joint motion to remand the case from the Court.  The RO 
contacted the appellant and her attorney in June 2001 and 
requested that she provide evidence that the VA doctor told 
her the veteran's leukemia was caused by exposure to Agent 
Orange.  She was also requested to notify the RO if she was 
unable to provide such evidence.  The appellant did not 
respond.  An October 2001 supplemental statement of the case 
noted that the appellant had not responded to the specific 
request for evidence.

The appellant raised the same allegation at her December 2001 
hearing.  Her witness also testified that they were told the 
veteran's leukemia was due to exposure to Agent Orange.  
Unfortunately, no objective evidence was provided to 
substantiate the allegations.  A thorough review of the pages 
of the veteran's medical chart from the VAMC fails to reveal 
any entry that links his leukemia to exposure to herbicides 
used in Vietnam, to include Agent Orange.

In this case, the medical and scientific evidence fails to 
show any causal relationship between any type of leukemia and 
Agent Orange.  In the absence of competent medical evidence 
to the contrary, the Board must deny the claim. 

The appellant and her witness are certainly competent to 
testify as to what they heard, or thought they saw in regard 
to the doctor making a written entry in the veteran's chart.  
However, in the absence of any objective evidence to 
substantiate the allegation, neither is competent to render a 
medical opinion as to the etiology of the veteran's leukemia.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

It has not been shown that the veteran's leukemia manifested 
itself within one year after service or that it is related to 
service.  Further, leukemia is not one of the presumptive 
diseases for service connection for exposure to herbicides, 
and there is no objective evidence of record to provide a 
nexus between the veteran's presumed exposure to herbicides 
and the subsequent problem with leukemia.  Accordingly, given 
the remoteness from the veteran's separation from service, 
and because of the lack of medical nexus evidence to support 
the appellant's contention of a relationship between leukemia 
first shown in 1997 and his military service, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death.  

C.  38 U.S.C.A. § 1151

The appellant has argued that she is entitled to DIC benefits 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151, because the veteran's leukemia was initially 
misdiagnosed.  She claims that such a mistake postponed 
treatment that could have proved beneficial to the veteran 
and allowed him to survive long enough for additional 
treatment measures to be employed.  

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since August 1997, when the 
appellant filed her claim for DIC benefits.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (1997).  The version of section 1151 in 
effect when the appellant filed her claim provided, in 
pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, . . . [DIC] 
. . . shall be awarded in the same manner as 
if such disability, aggravation, or death 
were service-connected.

38 U.S.C.A. § 1151 (West 1991); see also 38 C.F.R. §§ 3.358, 
3.800 (2001).

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2001).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a) (2001).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2001).  Compensation 
is not payable if additional disability or death is a result 
of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2) 
(2001).  Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2) (2001).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3) (2001).

Here, the veteran was seen at the VAMC on January 31, 1975, 
because of complaints of ill health.  As a result of 
laboratory studies, he was admitted for further evaluation of 
an elevated white blood cell count, a possible indicator of 
leukemia.  Initial results of the various studies, to include 
a BMB, indicated a diagnosis of CML.  The veteran was 
discharged from the hospital to follow a course of outpatient 
treatment for his leukemia, regardless of the specific 
diagnosis.  Cytogenetic testing was pending at that time.

The veteran was seen by Dr. C on February 12.  The veteran 
declined treatment with Hydrea due to his concerns regarding 
side effects.  The drug was eventually started on February 
19.  The appellant reported that the veteran felt better 
while on Hydrea and appears not to understand why Dr. C. 
later discontinued the medication.  The medical evidence is 
clear that the Hydrea was discontinued in order to make the 
veteran eligible for possible participation in a specific 
treatment protocol.  There is no indication in the record 
that this was done without permission or without advice to 
the veteran.  

The results of the second BMB did not confirm a diagnosis of 
CML because of the absence of the Philadelphia chromosome.  
However, both VA treating physicians and Dr. C. stated that 
the veteran's symptoms and other laboratory values were 
consistent with a CML-type leukemia.  Regardless of the 
diagnosis, treatment was instituted from the moment of the 
veteran's admission on January 31 and continued up until his 
death in April.  

Upon the veteran's admission to the VAMC on March 22 he was 
restarted on his Hydrea.  He experienced respiratory 
difficulties in the hospital and was intubated.  A 
bronchoscopy was performed for diagnostic purposes.  There is 
no indication of any ill effects from the procedure.  There 
is no evidence of any damage to the lungs or airways caused 
by the bronchoscopy.  

The veteran also experienced effusion in the area around the 
heart, the pericardial sac.  Pericardiocenteses was performed 
where fluid was aspirated from the pericardial sac.  There is 
no evidence that the veteran's heart was ruptured or damaged 
in any way from this procedure.  Multiple chest x-rays, CT 
scans of the chest, and an echocardiogram disclosed no 
evidence of a collapsed lung or ruptured heart.  Moreover, no 
such damage was noted on the autopsy report.

A review of the veteran's treatment by the VAMC Wichita staff 
found no evidence of any misdiagnosis or untimely treatment.  
The March 1999 VHA opinion stated that the veteran died as a 
result of his disease.

The appellant has said that the veteran had all the symptoms 
of prostate cancer but acknowledged that he had never been 
diagnosed with the disease.  The VA intake form noted a 
complaint of prostate problems; however, the autopsy report 
did not report any abnormalities associated with the prostate 
gland.  The appellant also said that she was told that the 
veteran had a number of other cancers.  The multiple doctors' 
progress notes, procedure reports, discharge summaries, as 
well as the autopsy report provided no diagnosis of any other 
type of cancer involving the veteran.  Dr. C. made no 
reference to any other type of cancer affecting the veteran 
and did not record any information from the veteran to 
indicate a history of cancer.  

In summary, the veteran suffered from a disease that rapidly 
progressed from its initial diagnosis despite intensive 
efforts to treat it.  Initial diagnosis followed testing of 
bone marrow that, at first, suggested a diagnosis of CML.  
Proper cytogenetic testing was accomplished to determine if 
the Philadelphia chromosome was present.  Initial 
chemotherapy was delayed at the veteran's request.  It was 
thereafter only stopped to prepare the veteran for an 
alternative treatment method.  During his course of 
outpatient treatment, the veteran was closely monitored and 
given multiple transfusions to improve his health.  While an 
inpatient, the veteran was stabilized to a point but 
underwent a rapid deterioration in his health and ultimately 
died from his leukemia.

The appellant has provided no objective evidence to support 
her contentions.  The medical records clearly document the 
onset of the disease and the treatment until the veteran's 
death.  The difference in whether the leukemia was referred 
to as CML versus CMML appears to have caused no delay in the 
treatment of the veteran.  Moreover, there is no objective 
evidence of record to show that any treatment provided to the 
veteran was incorrect based on whether the diagnosis was CML 
or CMML.  The VAMC Wichita staff review and VHA opinion 
considered that possibility in concluding that the veteran 
died from his disease and that there was no misdiagnosis or 
untimely treatment.  The appellant has been afforded several 
opportunities to provide objective evidence to the contrary 
but has not done so.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).  The Board notes that 38 C.F.R. § 3.102 was 
recently amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

III.  Veterans Claims Assistance Act of 2000

In finding that a grant of DIC is not warranted, the Board 
has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), which 
became effective during the pendency of this appeal.  This 
law is applicable to the appellant's claim.  See 38 U.S.C.A. 
§ 5107 note (West Supp. 2001).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The Board notes that the appellant and her attorney were 
cognizant of the VCAA as specific compliance with the 
provisions of the VCAA was argued by the attorney as part of 
his submissions to the Board in January 2001 and December 
2001.

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2001) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the appellant, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2001) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2001).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the appellant was notified in August 1997 of 
the basis for the denial for her claim for DIC.  Essentially, 
the veteran's leukemia was not related to service as it was 
first diagnosed many years after service and there was no 
evidence to link it to service.  She was also advised of the 
basis for the denial of her claim for benefits under 
38 U.S.C.A. § 1151 in September 1997.  Further notice of the 
bases for denial of benefits were provided in the several 
responses afforded to inquiries received from the appellant's 
Congressman.  The several notices informed the appellant of 
the elements necessary to be granted the benefits sought.  
Namely, competent evidence that the leukemia was linked to 
service, to include as exposure to Agent Orange, and/or that 
the veteran was misdiagnosed or received untimely treatment 
at VAMC Wichita and this lead to his death as opposed to the 
natural progression of his leukemia.

The appellant was provided a statement of the case (SOC) in 
September 1997 which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
appellant that she had not submitted sufficient evidence to 
establish that the veteran's leukemia was related to service, 
to include exposure to Agent Orange, or that medical care at 
VAMC Wichita was the cause of his death.

The appellant testified on her behalf at a hearing at the RO.  
The appellant was afforded the opportunity to present 
evidence as to why she believed the veteran's leukemia should 
be included as a presumptive disease for exposure to Agent 
Orange and why the veteran was misdiagnosed, which lead to a 
delay in proper treatment.  No outstanding medical evidence 
was identified although the appellant testified that a VA 
physician, Dr. G., had told her that the veteran's leukemia 
was due to exposure to Agent Orange.

The appellant made a number of submissions to the RO, which 
included copies of VA records, and medical treatise 
information among other things.  The submissions reflect that 
she knew the veteran's leukemia was not present in service.  
Rather, she continued to argue that it was due to exposure to 
Agent Orange.

The appellant was advised of the review by VAMC Wichita by 
way of a supplemental statement of the case in April 1998.  
She was further advised of the results of the March 1999 VHA 
opinion and provided an opportunity to present additional 
argument or evidence.  Her representative indicated that they 
did not wish to present any further evidence or argument.

The Board denied the appellant's claim in August 1999.  The 
decision found that the appellant's claims were not well 
grounded.  A finding that was in accord with the then-
existing statutory and case law.  

The appellant appealed the Board decision.  A joint motion 
for remand was submitted to the Court to vacate the Board 
decision and remand the claim for further development, 
specifically to inform the appellant that evidence from Dr. 
G. could be sufficient to well ground her claim and to afford 
the appellant a hearing before a member of the Board.  The 
Court granted the motion, vacated the Board's decision and 
returned the case for additional development.

Upon remand from the Court, the Board notified the appellant 
and her attorney of the Court's action in November 2000 and 
provided her an opportunity to submit additional argument or 
evidence.  The attorney submitted additional argument in 
January 2001, noting that the case needed to be remanded for 
re-adjudication under the VCAA.

The appellant's case was remanded in April 2001.  The RO 
contacted the appellant in June 2001 and specifically 
requested evidence she may have regarding the statements from 
Dr. G.  She was also requested to respond if she did not have 
the evidence.  Contrary to assertions from her attorney, the 
appellant was informed that the evidence was desired within 
60 days but needed to be submitted within one year to provide 
her the maximum benefits if her appeal was to be granted.  
The appellant did not respond to the RO's letter.

The appellant's lack of a response was noted in the SSOC 
issued in October 2001.  She still did not provide the 
requested information.  The appellant was afforded her Board 
hearing in December 2001.  Again she provided no additional 
objective evidence to support her claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to prove her claim.  She has been provided 
assistance in obtaining the evidence.  She was afforded a 
Travel Board hearing as requested.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the appellant.  The VA treatment and hospital 
records for the veteran have been obtained.  A review of the 
way the veteran was diagnosed and treated was conducted by 
the VAMC.  A VHA opinion was also solicited on the 
38 U.S.C.A. § 1151 issue.  The appellant has been provided 
with copies of the claims folder, which included most of the 
medical evidence in this case, as well as a copy of the VAMC 
medical chart.  She was asked to provide information from Dr. 
G. or to tell the RO that she did not have such information 
and failed to respond to that request.  She was afforded a 
hearing as requested.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The appellant has 
not alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested of 
her.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
spirit and the intent of the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for the cause of death, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran had 
leukemia, but it was not manifested during the one-year 
presumptive period.  His exposure to herbicides during 
service may be presumed, but there is no indication, except 
by way of unsupported allegation, that the leukemia may be 
associated with the in-service herbicide exposure or other 
in-service event.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the appellant by 
the Board's decision not to remand the case to the RO.  
However, as indicated in the above discussion, the appellant 
has been afforded the rights and notices required under the 
VCAA and the newly promulgated duty to assist regulations.  
This is a unique case that has seen extensive development as 
well an appeal to the Court.  Unfortunately, the Board has 
not found the evidence to support the appellant's claim.  
Accordingly, for the reasons stated above in the analysis of 
the application of the VCAA and the recently published duty 
to assist regulations, the Board concludes that the appellant 
would not be prejudiced by the Board's actions in this case.


(Continued on Next Page)

ORDER

Entitlement to DIC based on entitlement to service connection 
for the cause of the veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

